Stevens, J. P. (dissenting).
I dissent and vote to affirm. The contentions of the parties may be summarized briefly.
Plaintiffs contend the easement was specific, existed over the entire driveway, and the 20-foot limitation existed only in the event of construction of a structure subject to certain enumerated conditions.
Defendant urges the easement is specific in that it is one for ingress and egress, that the way of such ingress and egress was not specifically bounded therefore it is only such a passage as is reasonable and necessary. Defendant urges, as the owner of the servient estate, it has a right to make any proper use of its land so long as it does not unreasonably interfere with plaintiffs’ easement rights, and plaintiffs have failed to plead and show they do not have a reasonable way for ingress and egress. Moreover, says the defendant, the qualifying clause acted solely to limit its otherwise general right to erect overhead structures by limiting the lowest level of such structure and by limiting the placement of necessary supporting walls and columns.
It is not clear whether the descriptions involved is a descrip-, tion of the way for ingress and egress or a description of the land subject to the easement for ingress and egress.
In my view the easement is not so explicitly defined as to fall within the rationale of Matter of City of New York (West 10th St.) (267 N. Y. 212). Nor is support for defendant’s position so evident that the rule of Grafton v. Moir (130 N. Y. 465) applies. The instruments creating the easments must be construed according to the -intent of' the parties, so far as that intent can be *99gathered from the whole instrument (Real Property Law, § 242, subd. 3). However, the language here used is reasonably susceptible to more than one interpretation. The court, therefore, will look to the “ surrounding circumstances existing when the contract was entered into, the situation of the parties and the subject-matter of the instrument.” (Wilson v. Ford, 209 N. Y. 186, 196.) These matters can only be ascertained at trial. The original grantor is a movant party defendant, though not a party to this appeal, and the issues can be clearly presented and fairly resolved by a trial.
Steuer and Rabin, JJ., concur with McNally, J.; Stevens, J. P., dissents in opinion in which Eager, J., concurs.
Order entered on January 23, 1967, modified, on the law, with $50 costs and disbursements to the plaintiffs-appellants-respondents, to the extent of granting plaintiffs’ motion for summary judgment on the first cause of action, and, as so modified, affirmed.